Title: To James Madison from David Humphreys, 21 April 1801 (Abstract)
From: Humphreys, David
To: Madison, James


21 April 1801, Madrid. No. 273. Reports Czar Paul of Russia murdered, allegedly by his eldest son. Conveys word that Hamburg has been occupied by Prussian troops, British fleet has drawn near Copenhagen, and French troops assigned to the invasion of Portugal have now entered Spain. In postscript of 23 Apr. encloses copy of official Spanish complaint of piracy committed by vessel flying British colors but suspected of being American. Requests instructions.
 

   
   RC and enclosure (DNA: RG 59, DD, Spain, vol. 5). RC 2 pp.; marked “5 Copy”; in a clerk’s hand, signed by Humphreys; docketed by Wagner. Enclosure 1 p., in Spanish.


